Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election without traverse of Group II (claims 20-29) in the reply filed on 1/20/22 is acknowledged.  
2.	Claims withdrawn:
Claims 10-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-9 have been canceled.
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 5/10/17, is acknowledged.  
4. 					Drawings
The drawings filed on 10/21/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	 	35 U.S.C. § 112, first paragraph (Written Description)

Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 20-29 are directed to as follows:
inoculating a culture medium with a modified host cell comprising: (i) a first exogenous polynucleotide that encodes prenol and isoprenol kinase; (ii) a second exogenous polynucleotide that encodes kinase activity to produce dimethylallyl pyrophosphate and isopentenyl pyrophosphate when grown in the presence of exogenous prenol and isoprenol; (iii) a third exogenous polynucleotide that encodes a geranyl-pyrophosphate synthase; and (iv) a fourth exogenous polynucleotide that encodes a prenyltransferase that catalyzes coupling of geranyl-pyrophosphate to a 2-alkyl-4,6-dihydroxybenzoic acid to form an acidic cannabinoid, adding prenol and isoprenol to the culture medium; and culturing the modified recombinant host cell under conditions in which products encoded by the exogenous polynucleotides are expressed and the acidic cannabinoid is produced.  
21. (New) The method of claim 20, wherein one or more of the first, second, third, or fourth exogenous polynucleotides is present in an autonomously replicating expression vector.  
22. (New) The method of claim 21, wherein at least two of the first, second, third, or fourth exogenous polynucleotides are present in the same autonomously replicating expression vector and expressed as a multicistronic RNA.  
23. (New) The method of claim 21, wherein at least two of the first, second, third, or fourth exogenous polynucleotides are present in the same autonomously replicating expression vector and are operably linked to separate promoters.  
24. (New) The method of claim 21, wherein one or more of the first, second, third or fourth exogenous polynucleotides are integrated into the host genome.  
25. (New) The method of claim 20, wherein the 2-alkyl-4,6- dihydroxybenzoic acid is expressed within the host cell and the host cell further comprises a fifth exogenous polynucleotide encoding an olivetolic acid synthase gene, a sixth exogenous polynucleotide encoding a 2-alkyl-4,6-dihydroxybenzoic acid cyclase; and a seventh exogenous polynucleotide encoding an acyl-CoA synthetase gene.  
26. (New) The method of claim 25, wherein the acyl-CoA synthetase is a revS polypeptide or a CsAAE3 polypeptide.  
27. (New) The method of claim 20, further comprising an exogenous polynucleotide that encodes a cannabinoid synthase enzyme that catalyzes conversion of the acidic cannabinoid compound intermediate produced in the host cell to form a neutral cannabinoid or a second acidic cannabinoid.  
28. (New) The method of claim 20, wherein the host cell is a cell selected from the group consisting of Saccharomyces cerevisiae, Kluyveromyces lactis, Kluyveromyces marxianus, Pichia pastoris, Yarrowia lipolytica, Hansenula polymorpha and Aspergillus.  


In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification, however, is devoid of any description of the various recombinant method for the construction of any host cells and steps involving the various genes encoding the various enzymes/promotors among others as noted in claims 20-29 that is reasonably described to one skill in the art to make the host cell capable to form a neutral cannabinoid or a second acidic cannabinoid. The only prophetic example is the known pathway shown in Figures 1-4. 
	Specific recombinant host cell construct is shown in paragraph [0108) of the published application (20210040512 A1), which reproduced below and which has no relevance to the subject matter claimed.   
 
[0108] The S. cerevisiae ADH2 promoter is chemically synthesized and fused to a synthetic gene for a mutated bacterial NphB gene from Streptomyces coelicolor. The gene is 
Further modifications of the compounds are achieved by chemical means. See examples 3 & 4 [see 0116-0117 of the published application].
	Further the instant specification does not contain any disclosure or description of the structure and function of all DNA/polynucleotide sequences or the source of their origin (species obtained from) that encode prenol and isoprenol kinase, encode kinase activity to produce dimethylallyl pyrophosphate and isopentenyl pyrophosphate, encodes a geranyl-pyrophosphate synthase, and prenyltransferase that catalyzes coupling of geranyl-pyrophosphate to a 2-alkyl-4,6-dihydroxybenzoic acid to form an acidic cannabinoid of any structure.
The single species or construct disclosed is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of various enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The recombinant host cell under conditions in which products encoded by the exogenous polynucleotides are expressed and the acidic cannabinoid of any structure is produced.
The method claims are described by functional limitations only (see for example claim 20-29) and are devoid of a reference structure for the claimed nucleic acid or enzymes involved in the various method steps. The claimed invention encompasses a genus of nucleic acids not adequately described.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 reads as follows:
25. (New) The method of claim 20, wherein the 2-alkyl-4,6- dihydroxybenzoic acid is expressed within the host cell and the host cell further comprises a fifth exogenous polynucleotide encoding an olivetolic acid synthase gene, a sixth exogenous polynucleotide encoding a 2-alkyl-4,6-dihydroxybenzoic acid cyclase; and a seventh exogenous polynucleotide encoding an acyl-CoA synthetase gene.  

Claim 25 is indefinite because ‘a polynucleotide encodes an enzyme’. Therefore, the recitation that “fifth exogenous polynucleotide encoding an olivetolic acid synthase gene” or “seventh exogenous polynucleotide encoding an acyl-CoA synthetase gene” is indefinite.
Deleting the word ‘gene’ from the claim is suggested to overcome this rejection.
Claim 26 is included in the rejection for failing to correct the defect present in the base claim(s).
8.	No claim is allowed. 
9.	WO 2017/139,496 A1 is cited as a relevant art but is not used in any art rejection.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940